Citation Nr: 1723662	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for partial facial and oral paresthesia with labial asymmetry.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2000 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claim currently resides with the RO in Roanoke, Virginia.

This case was previously before the Board in May 2016 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In his March 2010 substantive appeal, the Veteran requested a Travel Board hearing at the RO.  In December 2015, the agency of original jurisdiction (AOJ) sent the Veteran a letter informing him of his scheduled hearing.  However, on the date of the hearing, the Veteran failed to show.  The Veteran has not offered any explanation for his failure to show, and he has not requested his hearing be rescheduled.  Consequently, the Veteran is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2016).  Therefore, the Board may proceed to adjudicate this appeal.

During the period of the appeal, the RO granted service connection for a skin disorder in a March 2017 Rating Decision.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also during the period of the appeal, in a March 2017 rating decision, the RO increased the disability rating for the Veteran's service-connected partial facial and oral paresthesia with labial asymmetry, from noncompensable to 10 percent, effective April 18, 2008, the day after the Veteran left active service.
Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With regard to the Veteran's claim for an increased rating for partial facial and oral paresthesia with labial asymmetry, the assigned rating is less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, the issue remains before the Board.


FINDING OF FACT

The Veteran's partial facial and oral paresthesia with labial asymmetry is characterized as moderate incomplete paralysis of the cranial nerves.  At no point during the pendency of the appeal was the Veteran's partial facial and oral paresthesia with labial asymmetry characterized by severe incomplete paralysis of the cranial nerves.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for partial facial and oral paresthesia with labial asymmetry have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8207 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for partial facial and oral paresthesia with labial asymmetry arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, a VCAA notice letter was sent to the Veteran in May 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in February 2010 and supplemental statements of the case (SSOCs) in July 2015 and March 2017.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected disability in May 2008 and February 2017.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in May 2016.  The Board specifically instructed the RO to obtain all VA and private treatment records, schedule the Veteran for an examination to determine whether his partial facial and oral paresthesia is etiologically related to active service, and to readjudicate the claim on appeal.  Subsequently, all outstanding treatment records were obtained and associated with the claims folder and the Veteran was afforded an examination to evaluate his partial facial and oral paresthesia in February 2017.  Thereafter, the Veteran's claim was readjudicated in a March 2017 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that his partial facial and oral paresthesia with labial asymmetry warrants an initial disability rating in excess of 10 percent.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim, and a higher rating is not warranted.

The Veteran's partial facial and oral paresthesia with labial asymmetry is rated pursuant to 38 C.F.R. § 4.124a, DC 8207 (2016), which contemplates paralysis of the cranial nerves.  

Under DC 8207, the minimum 10 percent rating is warranted for moderate incomplete paralysis of the cranial nerves.  A 20 percent rating is warranted for severe incomplete paralysis of the cranial nerves nerve.  The maximum 30 percent rating is warranted for complete paralysis of the cranial nerves.  Id.

In a May 2008 VA examination report, the Veteran noted that in January 2008, he bit his lip while serving in Iraq.  This caused a traumatically pinched salivary gland in his lip, causing an unhealable bump, about half an inch in diameter.  The Veteran reported that an oral surgeon advised surgery as the only solution.  The Veteran had an operation to cut out the unhealable portion of his lip, which left a visible bump on the exterior part of the lip, and from the buildup of scar tissue from the healing process.  The VA examiner noted that the Veteran reported headaches, ear pain, and sensitive teeth.  He also complained of numbness, and a lump and indentation in his lip as a result of his surgery.  

The VA examiner noted that the diagnosis had been given as oral biopsy and surgery and that the condition existed since January 2008.  The Veteran's symptoms consisted of a visible lump on the lower part of the lip from scar tissue buildup and healing.  The examiner noted that the Veteran reported no treatment for this condition.  

The examiner reported that there was a level scar at the right chin, just below the lower lip, which measured about 0.1cm by 0.7cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  There was also a scar located in the intraoral right labial mucosa, which was level and measured about 0.1cm by 2.0cm.  This scar had disfigurement, but there was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  

Upon examination, the soft issue revealed altered sensation or numbness to the lower lip in the area where the surgery was performed.  Extraorally, there was a 7mm horizontal scar that was smooth and flat on the right chin below the lower lip.  The Veteran's right lower lip was more protruded than the left.  Intraorally, there was a 2cm vertical scar that was smooth and flat but there was an indentation in the tissue adjacent to the scar approximately 5mm in length that was firm palpable thickness within the right lower lip where the increased protrusion was visible.  

In a February 2017 examination report, the Veteran described a history of biting his lip while in service in 2008.  He underwent a biopsy at that time and reported limited sensation and numbness in his lower lip that continued to the present.   During the examination, the Veteran reported constant numbness in his lower lip and that he intermittently bites it due to lack of sensation.  

Upon examination, cranial nerve VII (facial) and cranial nerve IX (glossopharyngeal) were affected by the Veteran's condition.  The Veteran had mild numbness that was attributed to his cranial nerve condition that was located in the right side of his mouth and throat.  Muscle strength testing and sensory examination were normal.  The examiner reported that the Veteran had moderate incomplete paralysis in his cranial nerve VII (facial) on the right side.  The Veteran had no scars related to his nerve condition and there were no other pertinent physical findings or any other significant signs or symptoms associated with his condition.  The examiner noted that the Veteran's cranial nerve condition would not impact his ability to work.  

Based on the above analysis, the probative medical evidence indicates that an initial disability rating in excess of 10 percent for partial facial and oral paresthesia with labial asymmetry is not warranted.  38 C.F.R. § 4.124a, DC 8207 (2016).  At no time has the Veteran had severe incomplete paralysis of a cranial nerve.  Rather, the disability has been described as moderate incomplete paralysis, and the corresponding symptoms reflect this degree of severity.  Thus, the criteria for a rating in excess of 10 percent have not been met.  Id.

The Board has not overlooked the Veteran's lay statements with regard to his partial facial and oral paresthesia symptoms.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of determining the current nature, extent, and severity of his cranial nerves disability, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings that found that the Veteran's partial facial and oral paresthesia with labial asymmetry was characterized by moderate incomplete paralysis, provided by the May 2008 and February 2017 examination reports, have been accorded greater probative weight in determining that a disability rating in excess of 10 percent is not warranted for any time under appeal.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against a disability rating in excess of 10 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU Analysis

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for partial facial and oral paresthesia with labial asymmetry is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


